                                             Case 3:20-cv-02082-WHO Document 33 Filed 11/20/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE RIGOBERTO MORENO,                               Case No. 20-cv-02082-WHO
                                                         Plaintiff,
                                   8
                                                                                              ORDER DISMISSING CLAIMS FOR
                                                   v.                                         FAILURE TO PROSECUTE AND
                                   9
                                                                                              FAILURE TO STATE A CLAIM;
                                  10     PERKINS WILL, INC., et al.,                          ORDER TO SHOW CAUSE
                                                                                              REGARDING DISMISSAL WITH
                                                         Defendants.                          PREJUDICE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            This is pro se plaintiff Jose Rigoberto Moreno’s third case filed in this District. His other

                                  15   two cases, No. 19-cv-04206-EMC and No. 19-cv-04206-EMC, were dismissed for failure to

                                  16   prosecute. This case must also be dismissed for similar reasons.

                                  17            After conducting an initial review of this case pursuant to 28 U.S.C. § 1915(e)(2), I granted

                                  18   Moreno leave to amend his complaint and directed him to the Legal Help Desk. [Dkt. No. 15].

                                  19   On April 30, 2020, he filed an amended complaint, and on May 11, 2020, filed another amended

                                  20   complaint that appears identical except that it refers to a compact disc of evidence submitted to the

                                  21   court. [Dkt. Nos. 17, 20]. On July 16, 2020, after reviewing Moreno’s amended complaint

                                  22   (“Complaint”) and the evidence that he submitted in connection with it, I found that Moreno’s

                                  23   Complaint failed to state a claim on which relief may be granted and dismissed it. [Dkt. No. 31].

                                  24   However, because it appeared possible that he may be able to state a 42 U.S.C. § 1983 claim based

                                  25   upon use of excessive force, I dismissed the Complaint without prejudice and gave Moreno the

                                  26   opportunity to file an amended complaint by August 17, 2020. Id. I again directed him to the

                                  27   Legal Help Desk to assist him if he chose to amend his complaint to bring a section 1983 claim.

                                  28   Id.
                                          Case 3:20-cv-02082-WHO Document 33 Filed 11/20/20 Page 2 of 4




                                   1           The July 16, 2020 Order was both mailed to Moreno at his address of record and emailed

                                   2   to him at his provided email address. On August 11, 2020, the mail was returned as undeliverable.

                                   3   [Dkt. No. 32]. On September 22, 2020, the Clerk of the Court emailed another copy of the July

                                   4   16, 2020 Order to Moreno at his provided email address. To date, Moreno has not filed an

                                   5   amended complaint or otherwise responded to my Order.

                                   6           It is well established that district courts have sua sponte authority to dismiss actions for

                                   7   failure to prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Omstead v. Dell,

                                   8   Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). In deciding whether to dismiss for failure to prosecute

                                   9   or comply with court orders, a district court must consider five factors: “(1) the public’s interest in

                                  10   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                  11   prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and

                                  12   (5) the availability of less drastic sanctions.” Omstead, 594 F.3d at 1084 (quoting Henderson v.
Northern District of California
 United States District Court




                                  13   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). The Ninth Circuit has affirmed “a dismissal where

                                  14   at least four factors support dismissal, . . . or where at least three factors strongly support

                                  15   dismissal.” Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (internal quotation

                                  16   marks and citation omitted).

                                  17           The first two factors – public interest in expeditious resolution of litigation and the court’s

                                  18   need to manage its docket – weigh in favor of dismissal. As described above, Moreno has been

                                  19   provided ample time to prosecute his case, but he still has not filed an amended complaint or

                                  20   otherwise responded to my previous order. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.

                                  21   2002) (noting that failure to prosecute for “almost four months” weighs in favor of dismissal).

                                  22   This failure to prosecute hinders my ability to move this case forward toward disposition and

                                  23   suggests that Moreno does not intend to litigate this action diligently. Moreno’s “petition has

                                  24   consumed some of the court’s time that could have been devoted to other cases on the docket.”

                                  25   Galaza, 291 F.3d at 642.

                                  26           The third factor – prejudice to defendant – also weighs in favor of dismissal. A rebuttable

                                  27   presumption of prejudice to defendants arises when plaintiffs unreasonably delay prosecution of

                                  28   an action. See In re Eisen, 31 F.3d 1447, 1452–53 (9th Cir. 1994). Nothing suggests such a
                                                                                           2
                                          Case 3:20-cv-02082-WHO Document 33 Filed 11/20/20 Page 3 of 4




                                   1   presumption is unwarranted here.

                                   2          The fourth factor – public policy in favor of deciding cases on the merits – ordinarily

                                   3   weighs against dismissal. However, it is a plaintiff’s responsibility to move toward disposition at

                                   4   a reasonable pace and avoid dilatory and evasive tactics. See Morris v. Morgan Stanley, 942 F.2d

                                   5   648, 652 (9th Cir. 1991). Moreno has not discharged this responsibility despite multiple

                                   6   opportunities to state a viable claim. While I am not deciding this case on the merits, I have

                                   7   reviewed the Complaint and can neither identify a viable cause of action from the pleadings, nor

                                   8   determine whether I would have jurisdiction if a viable claim does exist. Under these

                                   9   circumstances, the policy favoring resolution of disputes on the merits does not outweigh

                                  10   Moreno’s failure to file responsive documents within the time granted

                                  11          The fifth factor – availability of less drastic sanctions – also weighs in favor of dismissal.

                                  12   Moreno had ample opportunity to amend his Complaint to state a viable claim but did not do so.
Northern District of California
 United States District Court




                                  13   In both of my previous orders, I directed him to the Legal Help Desk to assist him in moving this

                                  14   case forward. Although the July 16, 2020 Order was returned as undeliverable via mail, it was

                                  15   emailed to him at his provided email address twice. He was granted sufficient time (four months)

                                  16   in which to file an amended complaint. Without an amended complaint, the operative Complaint

                                  17   is deficient for the reasons stated in my July 16, 2020 Order.

                                  18          For the foregoing reasons, I find that the factors weigh in favor of dismissal. This action is

                                  19   hereby DISMISSED for failure to prosecute and comply with court orders pursuant to Federal

                                  20   Rule of Civil Procedure 41(b). All claims other than the Section 1983 claim are dismissed with

                                  21   prejudice. Moreno is ORDERED TO SHOW CAUSE why the Section 1983 claim should not also

                                  22   be dismissed with prejudice by filing a motion for leave to file an amended complaint with one

                                  23   claim under Section 1983, and attaching the proposed amended complaint to the motion, no later

                                  24   than December 21, 2020. If a response is filed, I will determine if a cause of action is plausibly

                                  25   stated and decide whether to allow that claim to proceed or to dismiss it (with or without prejudice

                                  26   as appropriate). If no response is filed, I will dismiss the Section 1983 claim with prejudice for

                                  27

                                  28
                                                                                         3
                                         Case 3:20-cv-02082-WHO Document 33 Filed 11/20/20 Page 4 of 4




                                   1   failure to state a claim as well as failure to comply with the orders of this court.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 20, 2020

                                   4

                                   5
                                                                                                     William H. Orrick
                                   6                                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
